EXHIBIT 10.1

[FHNC Logo]

GRANT NOTICE

 

 

Performance Stock Units – Core ROE Rank

[Participant Name]

You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation (FHNC) as follows:

 

GRANT DATE:

   _________, 2014              GOVERNING PLAN:       Equity Compensation Plan

TARGET NUMBER OF CROE PSUs GRANTED:

         
  PERFORMANCE
PERIOD:   
      Three-year period 2014  thru
2016

VESTING DATE OF CROE PSUs:

   To be selected by FHNC in the first quarter of 2017, if performance goals are
met

This PSU award is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the performance and vesting periods. Also,
this award is subject to the terms and restrictions of FHNC’s stock ownership
guidelines and Compensation Recovery Policy (“Policy”) as in effect during the
vesting period.

PSUs are not shares of stock, have no voting rights, and are not transferable.
Each PSU that vests will result in one share of FHNC common stock being issued
to you, subject to withholding for taxes. Subject to provisions of the Governing
Plan, the Committee may choose to pay all or a portion of vested PSUs in cash,
based on the fair market value of FHNC common stock on the vesting date.

PSUs that have not been forfeited prior to the vesting date will be paid based
on the extent to which the performance goal for this award is achieved during
the Performance Period, all as set forth in Exhibit A to this Notice.
Performance for this award in Exhibit A is based on FHNC’s ranking of core
average annual return on equity (“CROE rank”) relative to peers’ average annual
return on equity in the Performance Period. The target number of PSUs granted is
the number that may be paid if CROE rank is achieved at the mid-level in Exhibit
A; higher rank may result in a higher amount paid (up to 150% of target); a
lesser number may be paid if a lesser rank is achieved; and, all PSUs will
forfeit if the minimum CROE rank in Exhibit A is not achieved. The Committee
will make appropriate adjustments of FHNC accounting numbers so that results are
comparable across periods and will make final determinations of performance
achievement and any final adjustments, all as provided or permitted by Committee
action and the Governing Plan. PSUs that do not vest as a result of a failure to
achieve performance goals as determined by the Committee automatically are
forfeited.

This PSU award also is subject to possible reduction or forfeiture in advance of
vesting in accordance with the Governing Plan, the Procedures, and the Policy.
As of the Grant Date, the Procedures provide (among other things) that:
(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the vesting date; but (b) if your termination of
employment occurs because of your death, permanent disability, or approved
normal or early retirement, the PSUs will be partially forfeited in proportion
to the part of the Performance Period during which you are not employed, as
determined by the Committee. The reduced PSUs will vest or not vest based on
achievement of performance goals over the entire Performance Period. Retirement
treatment must be approved by the Committee, and may be subject to conditions
imposed by the Committee.

Other forfeiture provisions apply to this award. Currently the Plan and Policy
provide for forfeiture of PSUs or recovery of PSU proceeds if you engage in
certain types of misconduct or if performance data is materially false or
misleading and you are substantially responsible for its accuracy. In addition,
this award is subject to forfeiture or recovery to the extent required by
applicable capital conservation rules or other regulatory requirements. Also,
this PSU award will be forfeited, or if already vested you must pay in cash to
FHNC the gross pre-tax value of the award measured at vesting, if during the
restriction period applicable to this award: (1) you are terminated for Cause as
defined in the Governing Plan; or (2) you, either on your own behalf or on
behalf of any other person or entity, in any manner directly or indirectly
solicit, hire, or encourage any person who is then an employee or customer of
FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the vesting date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages or commissions owed, among other things, to satisfy any
repayment obligation.



--------------------------------------------------------------------------------

Your PSUs will accrue cash dividend equivalents to the extent cash dividends are
paid on common shares prior to vesting. From the grant date until the vesting
date, dividend equivalents accumulate (without interest) as if each PSU were an
outstanding share. To the extent that PSUs vest, the accumulated dividend
equivalents associated with vested PSUs will be paid in cash at vesting or in
the next payroll cycle. Dividend equivalents associated with forfeited PSUs
likewise are forfeited. Stock splits and stock dividends will result in a
proportionate adjustment to the number of PSUs as provided in the Plan and
Procedures. If within two years after vesting FHNC discovers an error in any
amount paid which, had it been known, would have resulted in a change in the
amount paid of 5% or more: if the error favored FHNC, FHNC will pay you the
difference in shares, subject to applicable taxes; or, if the error favored you,
you must pay to FHNC an amount of shares or cash (at FHNC’s election) equal to
the pre-tax difference.

Vesting is a taxable event for you. Your withholding and other taxes will depend
upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents paid to you. As of the Grant Date, the Committee’s Procedures
provide that FHNC will withhold shares and cash at vesting in the amount
necessary to cover your required withholding taxes; however, the Procedures may
be changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, it will result in the forfeiture of
your PSUs. FHNC reserves the right to defer payment of PSUs if that payment
would result in a loss of tax deductibility.

Questions about your PSU award?

Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PSU grant
or need a copy of the Governing Plan, the related prospectus, or the current
Procedures, contact Fidelity Investment’s Executive Relationship Officer at
800-823-0217 x511. For all your personal stock incentive information, you may
view your award and other information on Fidelity’s website at
www.NetBenefits.com.

[Managing Your Money logo]